MEMORANDUM **
Consepcion Zuniga Barron, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
To the extent Barron challenges the agency’s hardship finding, we lack jurisdiction to review that discretionary determination. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Contrary to Barron’s assertion, the record does not reflect that the IJ violated his due process rights by truncating his, or any other witness’s, testimony. See Melkonian v. Ashcroft, 320 F.3d 1061, 1072 (9th Cir.2003).
Barron’s contention that he was denied due process because of the ineffective assistance of his former counsel is unpersuasive because he failed to comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988), and the alleged ineffective assistance is not plain on the face of the record. See Azanor v. Ashcroft, 364 F.3d 1013, 1023 (9th Cir.2004).
Barron’s remaining contentions are without merit.
*871PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.